Order entered December 29, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-15-01369-CV

                             MICHAEL D. WILSON, Appellant

                                             V.

                       WOODLAND HILLS APARTMENT, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-04980-C

                                         ORDER
       As appellant’s November 16, 2015 affidavit of indigency appears not to have been

contested, we ORDER Dallas County Clerk John Warren and court reporter Janet E. Wright to

file the appellate record without prepayment of costs no later than March 7, 2016. See TEX. R.

APP. P. 20.1(f).

       We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren, Ms.

Wright, and the parties.




                                                    /s/   CRAIG STODDART
                                                          JUSTICE